PD-1512-15                                                       PD-1512-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 11/23/2015 8:21:52 AM
                                                                          Accepted 11/23/2015 11:23:35 AM
                                                                                            ABEL ACOSTA
                      IN THE COURT OF CRIMINAL APPEALS
                                                                                                    CLERK

                              FOR THE STATE OF TEXAS


BRAVERN WINSTON                           *
    Appellant                             *
                                          *
vs.                                       *          No. PD
                                          *          COA No. 10-14-00139-CR
THE STATE OF TEXAS,                       *
     Appellee                             *

                      MOTION FOR EXTENSION OF TIME TO
                  FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the Appellant, by and through her undersigned Attorney of

Record, and respectfully moves the Court to extend the time for filing a petition for

discretionary review in this cause, and in support therefore would show the Court as

follows:

                                                I.

       That appellant was found guilty of the offense of Burglary of a Habitation in Cause

No. 37,811 in the 66th District Court of Hill County, Texas. Appellant appealed his

conviction to the Court of Appeals for the Tenth Judicial District. That court affirmed the

trial court decision in an opinion delivered on October 29, 2015.

                                          II.

       Appellant’s petition for discretionary review is currently due on November 29,

2015


                             November 23, 2015
                                              V.

         Appellant hereby requests an extension of time to file his Petition for Discretionary

Review until December 29, 2015, and as reasons therefore would show this cause as

follows:

         Counsel does not have sufficient to time to properly prepare a petition for

discretionary review by the current due date, and for that reason seeks additional time to

do so. Counsel would show that he has had several matters to deal with in the last thirty

days. As a result, counsel has not had sufficient time to devote to the petition in this

case..

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to December 29, 2015.

                                                   Respectfully submitted,


                                                       /s/ Walter M. Reaves, Jr.
                                                   Walter M. Reaves, Jr.
                                                   100 N. 6 th Street, Suite 802
                                                   Waco, Texas 76701
                                                   (254) 296-0020
                                                   FAX (877) 726-4411
                                                   TBA#16644200
                                                   walterreaves@att.net
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was delivered

to Abel Reyna, District Attorney for McLennan County, Texas, on November 20, 2015.


                                                   /s/ Walter M. Reaves, Jr.
                                                Walter M. Reaves, Jr.